103 F.3d 119
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stuart L. PRESCOTT, Plaintiff-Appellant,v.George HALL, Individually and In His Capacity as Presidentof First N.H. Bank;  James Elliot, Individually and In HisCapacity as Sergeant/Supervisor of Civil Process and SeizureDivision, Gloucester County Sheriff's Department, GloucesterCounty, Virginia;  Ronald Buchanan, Individually and In HisCapacity as President of Buchanan Auto and Auction Co., andAuxiliary Police Officer, Chesapeake Police Depart ment,Chesapeake, Virginia;  Barry Rudiger, Individually and InHis Capacity as General Manager of B & L Transportation,Chesapeake, Virginia;  First N.H. Bank;  GloucesterSheriff's Department;  Robin P. Stanaway, In His Capacity asSheriff, Gloucester County Sheriff's Department, Gloucester,Virginia;  Denwood W. Insley, Individually and In HisCapacity as Captain and Operations Officer of the GloucesterCounty Sheriff's Department, Gloucester, Virginia;  BuchananAuto and Auction Company, Incorporated;  B & LTransportation;  Bank of Ireland, Dublin, Ireland andManchester, New Hampshire, U.S.A.;  Bank of Ireland FirstHoldings, Inc.;  Gary Bryant, Esquire;  Peter Zemanian,Esquire;  Joel Brinkman, Esquire, Corporate Counsel, Bank ofIreland, Bank of Ireland First Holdings, Inc. and First N.H.Bank;  Michael J. Connolly, General Manager, Bank of Irelandand Executive Vice President, Bank of Ireland First Holdings, Inc.;  Patrick Sullivan, Senior Vice President FirstN.H. Bank and Bank of Ireland First Holdings, Inc.;  JoyceTommasino, Vice President, First N.H. Bank, Manchester, NewHampshire;  Mark Crandall, Vice President, First N.H. Bank,Manchester, New Hampshire;  Bradford Buckley, VicePresident, First N.H. Bank, Manchester, New Hampshire;  LeeDickey, Former Vice President of First N.H. Bank, Dragut,Massachusetts;  William Gannon, Esquire;  Richard W. Jensen,Esquire, Defendants-Appellees.
No. 95-2351.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 12, 1996.Decided Dec. 4, 1996.

Stuart L. Prescott, Appellant Pro Se.
Stephen Michael Sayers, Bradley R. Duncan, HUNTON & WILLIAMS, McLean, Virginia;  John Adrian Gibney, Jr., SHUFORD, RUBIN & GIBNEY, Richmond, Virginia;  Richard Ball Baker, WILLIAMS KELLY & GREER, Norfolk, Virginia;  Allan Simpson Reynolds, Sr., REYNOLDS, SMITH & WINTERS, P.C., Norfolk, Virginia;  Douglas Pendleton Rucker, Jr., Elaine Richardson Jordan, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's orders dismissing with prejudice his RICO and civil rights actions.  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Prescott v. Hall, Nos.  CA-93-40-4;  CA-93-46-4 (E.D. Va.  June 19, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED